IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: A.R., MINOR CHILD               : No. 340 WAL 2017
                                       :
                                       :
PETITION OF: L.T., BIRTH FATHER        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court


                                   ORDER



PER CURIAM

      AND NOW, this 25th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.